Citation Nr: 1224768	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran had active military service in the United States Navy from April 1952 to March 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in part, denied the Veteran's claims for service connection for hearing loss and tinnitus.  The Veteran appealed the RO's February 2010 rating action to the Board.

In June 2011, the Veteran testified before the undersigned at a videoconference hearing at the Columbia, South Carolina RO.  A copy of the hearing transcript has been associated with the claims file.

In an August 2011 decision, the Board denied the Veteran's claims.  He appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a March 2012 Order, the Court granted the motion, vacated the August 2011 Board decision, and remanded the case to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In compliance with the March 2012 JMR the Board finds that further development is warranted for the issues on appeal; specifically, a VA examination.

The Veteran asserts that he has diagnoses of bilateral hearing loss and tinnitus that are related to his military service.  In August 2011 the Board denied service connection for both bilateral hearing loss and tinnitus based on no in-service diagnosis or treatment, no continuity of symptomatology, no diagnosis for nearly 47 years after the Veteran's military service, and no competent medical opinion to relate the Veteran's claimed bilateral hearing loss and/or tinnitus to service.

The Board relied on the December 2009 VA examination of record.  The December 2009 VA examiner explained that an opinion could not be provided without resorting to speculation because the Veteran's March 1956 separation examination report only showed that his hearing had been tested using the whispered and spoken voice test, a test that was not considered a valid method of assessing hearing, especially for high frequency sensitivity (i.e., 3,000-4000 Hertz), such as the Veteran's. 

As noted above, after the August 2011 Board denials of service connection the Veteran appealed to the Court and a March 2012 JMR was issued.  According to the March 2012 JMR, the December 2009 VA examiner's opinion was inadequate for adjudication purposes.  They specifically stated that the December 2009 opinion was inadequate because the examiner could not provide a medical opinion regarding nexus without resorting to speculation as the Veteran's separation examination used a whispered voice test no longer used.  The JMR noted that examiner was unable to give an opinion even though the examiner noted that the Veteran was exposed to acoustic trauma during military service.  Furthermore, the examiner's conclusion failed to address the Veteran's reports that he perforated his right ear drum during service.  Thus, the March 2012 JMR directed the Board to obtain a new VA examination for the Veteran.

In compliance with the March 2012 JMR, the Board is required to remand the case so that the Veteran should be scheduled for a new VA examination.  The VA examiner must determine whether the Veteran has hearing loss that meets the requirements of 38 C.F.R. 3.385, and the nature and likely etiology of any bilateral hearing loss and/or tinnitus.  He/she should also review the Veteran's prior medical history before stating an opinion and provide a reasoned explanation for its conclusion.  The Board notes that although the Veteran complained of a perforated right ear drum in service, there are no service medical records that support the claimed injury.  If the VA examiner cannot provide an opinion then he/she must proved a reasoned medical explanation of why he/she cannot give an opinion to the etiology of the Veteran's bilateral hearing loss and/or tinnitus.

Prior to any VA examination, the RO/AMC must obtain any pertinent treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In addition, a copy of any pertinent records, not already of record, that are contained in Virtual VA should be associated with the claims file so that they are available for review by the examiner performing the examination ordered below.

2.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus disabilities.

The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history.

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on the claims file review and the examination results, the examiner should render an render an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss and/or tinnitus is related to his active service.  

The examiner should specifically indicate whether the Veteran's hearing impairment is consistent with acoustic trauma and if so, the examiner should elicit history from the Veteran concerning his in-service acoustic trauma and any post-service acoustic trauma.  The rationale for the opinion must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claims for service connection for bilateral hearing loss and tinnitus disabilities in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned, if so indicated, to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



